Exhibit 10.1

JONES ENERGY, LLC

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
September 24, 2018 and effective as of July 12, 2018, is entered into between
Jones Energy, LLC, a Texas limited liability company (the “Company”), and Carl
F. Giesler, Jr. (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Company previously entered into that certain Employment Agreement
with the Employee on July 12, 2018 (the “Original Agreement); and

 

WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement in its entirety pursuant to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section ‎2 hereof), the Employee
shall serve as the Chief Executive Officer of the Company and Jones Energy, Inc.
(the “Corporation”).  In this capacity, the Employee shall have the duties,
authorities and responsibilities as are commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Employee by the Board of Directors (the “Board”)
of the Corporation that are not inconsistent with the Employee’s position as
Chief Executive Officer of the Company and the Corporation. The Employee’s
principal place of employment with the Company shall be in Austin, Texas,
 provided that the Employee understands and agrees that the Employee may be
required to travel from time to time for business purposes. The Company
understands that the Employee will reside in Houston, Texas and commute to
Austin, Texas as appropriate.  The Employee shall report directly to the Board.

(b) During the Employment Term, the Employee shall devote substantially all of
the Employee’s business time, energy, business judgment, knowledge and skill and
the Employee’s best efforts to the performance of the Employee’s duties with the
Company, provided that the foregoing shall not prevent the Employee from (i)
serving on the boards of directors of non-profit organizations, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Employee’s passive personal investments
so long as such activities in the aggregate do not materially interfere or
conflict with the Employee’s duties hereunder or create a potential business or
fiduciary conflict.

(c) The Board shall take such action as may be necessary to appoint or elect the
Employee as a member of the Board as promptly as practicable after the date
hereof; provided,

Active 38799416

--------------------------------------------------------------------------------

 



that no such appointment or election shall occur if such action could result in
the occurrence of a “change of control” as set forth in the Company’s
documentation regarding the Company’s funded debt obligations or other governing
agreements.  Thereafter, during the Employment Term and subject to such action
not resulting in in the occurrence of a “change of control” as set forth in the
Company’s documentation regarding the Company’s funded debt obligations or other
governing agreements, the Board shall nominate the Employee for re-election as a
member of the Board at the expiration of the then current term, provided that
the foregoing shall not be required to the extent prohibited by legal or
regulatory requirements.   

2. EMPLOYMENT TERM.  The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
of two (2) years (the “Initial Term”) commencing as of July 23, 2018 (the
“Effective Date”).  On each anniversary of the Effective Date following the
Initial Term, the term of this Agreement shall be automatically extended for
successive one-year periods; provided,  however, that either party hereto may
elect not to extend this Agreement by giving written notice to the other party
at least ninety (90) days prior to any such anniversary date.  Notwithstanding
the foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section ‎8  hereof, subject to Section ‎9 hereof.  The period of
time between the Effective Date and the termination of the Employee’s employment
hereunder shall be referred to herein as the “Employment Term.”

3. BASE SALARY.  The Company agrees to pay the Employee a base salary at an
annual rate of $495,000, payable in accordance with the regular payroll
practices of the Company, but not less frequently than monthly.  The Employee’s
Base Salary shall be subject to annual review by the Board (or a committee
thereof), and may be adjusted, from time to time by the Board.  The base salary
as determined herein and adjusted from time to time shall constitute “Base
Salary” for purposes of this Agreement.

4. ANNUAL BONUS.  Commencing with the 2019 performance year and during the
Employment Term, the Employee shall be eligible to receive a discretionary
incentive payment under the Company’s short-term bonus plan as may be in effect
from time to time (the “Bonus”) based on an annual target bonus opportunity of
50% to 150% of Base Salary (the “Target Bonus”) (provided that the Board or the
Compensation Committee of the Board (the “Committee”) may, as applicable, in its
discretion, pay Employee a greater Bonus), upon the attainment of certain
pre-established performance goals established by the Board or the Committee, as
applicable, in its sole discretion, and subject to the Employee’s continued
employment with the Company through the date of payment of any such Bonus
ultimately earned.  Notwithstanding the foregoing, within thirty (30) days
following the Effective Date, the Company will pay the Employee a guaranteed
bonus payment in respect of the 2018 performance year, equal to $371,250 (less
applicable taxes) (the “Guaranteed Bonus”), provided that, if the Company
terminates the Employee for Cause or the Employee resigns without Good Reason,
in either case, prior to the first anniversary of the Effective Date, the
Employee shall repay to the Company within ten (10) days of such termination in
full the after-tax value of the Guaranteed Bonus. 

5. EQUITY AWARD.    The Employee will be granted three million (3,000,000)
restricted stock units of the Corporation (the “Restricted Stock Units”), each
of which represents the value of one share of Class A common stock, par value
$0.001 per share, of the Corporation

2

--------------------------------------------------------------------------------

 



(“Class A common stock”). The grant of the Restricted Stock Units will be an
“inducement” award made outside of the Jones Energy, Inc. 2013 Omnibus Incentive
Plan, as amended and restated May 4, 2016 (the “Plan”) (and any other existing
Company equity compensation plans) in reliance on the New York Stock Exchange
Listed Company Manual Rule 303A.08. The Restricted Stock Units will be eligible
to vest in equal 1/3 installments on each of July 1, 2019, July 1, 2020 and July
1, 2021, subject to the Employee’s continued employment with the Company through
each applicable vesting date, and subject to additional vesting criteria and
other terms and conditions set forth in an award agreement to be entered into by
the Employee and the Corporation relating to the Restricted Stock Units. As of
the date of execution of this Agreement, the Committee has approved the grant of
the Restricted Stock Units.

6. CASH AWARD.  The Employee will be granted by the Corporation a cash award of
$320,000 (the “Cash Award”) under the Plan. The Cash Award will be eligible to
vest in equal 1/3 installments on each of April 1, 2019, October 1, 2019 and
April 1, 2020, subject to the Employee’s continued employment with the Company
through each applicable vesting date, and subject to additional vesting criteria
and other terms and conditions set forth in an award agreement to be entered
into by the Employee and the Corporation relating to the Cash Award. As of the
date of execution of this Agreement, the Committee has approved the Cash Award.

7. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS.  During the Employment Term, the Employee shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder.  The Employee’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

(b) VACATIONS.  During the Employment Term, the Employee shall be entitled to
twenty (20) days of paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.  Up to five (5) days of any accrued
and unused vacation time may be carried forward to use in the first quarter of
the following year. The Employee will also be eligible for up to five (5) days
of personal time each calendar year which do not carry forward.  Vacation may be
taken at such times and intervals as the Employee determines, subject to the
business needs of the Company.

(c) BUSINESS EXPENSES.  Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses, including but not limited to
reasonable commuting expenses between Houston and the Company’s headquarters,
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.

8.  TERMINATION.  The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:



3

--------------------------------------------------------------------------------

 



(a) DISABILITY.  Upon ten (10) business days’ prior written notice by the
Company to the Employee of termination due to Disability.  For purposes of this
Agreement, “Disability” shall be defined as the inability of the Employee to
have performed the Employee’s material duties hereunder due to a physical or
mental injury, infirmity or incapacity for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Board in its reasonable discretion.  The Employee shall cooperate in all
respects with the Company if a question arises as to whether the Employee has
become disabled, including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss the Employee’s condition with the Company.

(b) DEATH.  Automatically upon the date of death of the Employee.

(c) CAUSE.  Immediately upon written notice by the Company to the Employee of a
termination for Cause.  “Cause” shall mean:

(i) the Employee’s willful misconduct or gross negligence in the performance of
the Employee’s duties to the Company;

(ii) the Employee’s willful failure to perform the Employee’s duties to the
Company or to follow the lawful directives of the Board (other than as a result
of death or Disability);

(iii) indictment for, conviction of, or pleading of guilty or nolo contendere
to, a felony or any crime involving moral turpitude;

(iv) the Employee’s failure to cooperate in any audit or investigation of the
business or financial practices of the Company or any of its subsidiaries;

(v) the Employee’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the Company’s property; or

(vi) breach of this Agreement or any other agreement with the Company, or a
violation of the Company’s code of conduct or other written policy.

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until the Employee has been given written notice detailing the
specific Cause event and a period of thirty (30) days following receipt of such
notice to cure such event (if susceptible to cure) to the satisfaction of the
Board.  Notwithstanding anything to the contrary contained herein, the
Employee’s right to cure as set forth in the preceding sentence shall not apply
if there are habitual or repeated breaches by the Employee.

(d) WITHOUT CAUSE.  Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON.  Upon written notice by the Employee to the Company of a
termination for Good Reason.  “Good Reason” shall mean the occurrence of any of
the following

4

--------------------------------------------------------------------------------

 



events, without the express written consent of the Employee, unless such events
are fully corrected in all material respects by the Company within thirty
(30) days following written notification by the Employee to the Company of the
occurrence of one of the reasons set forth below:

(i) material diminution in the Employee’s Base Salary or Target Bonus;

(ii) material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or

(iii) the removal of the Employee from the Board by the Company (other than for
Cause) or the failure to re-elect the Employee to serve on the Board, subject to
the conditions set forth in Section 1(c) herein; or

(iv) relocation of the Company Headquarters to a location greater than 50 miles
from its current location and from Austin, Texas.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within thirty (30) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above.  Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee.

(f) WITHOUT GOOD REASON.  Upon ninety (90) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon the
expiration of the Employment Term due to a non-extension of this Agreement by
the Company or the Employee pursuant to the provisions of Section ‎2 hereof.

9. CONSEQUENCES OF TERMINATION.

(a) DEATH.  In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections ‎9(a)(i) through ‎9(a)(iv) hereof to be paid within sixty (60)
days following termination of employment, or such earlier date as may be
required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) any Bonus earned but unpaid with respect to the performance period ending
on or preceding the date of termination;

(iii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;



5

--------------------------------------------------------------------------------

 



(iv) any accrued but unused vacation time in accordance with Company policy; and

(v) all other payments, benefits or fringe benefits to which the Employee shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections ‎9(a)(i) through ‎9(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).

In addition, the Company shall pay the Employee’s estate a pro-rata portion of
the Employee’s Bonus for the performance period in which the Employee’s
termination occurs based on actual results for such period (determined by
multiplying the amount of such bonus which would be due for the full performance
period by a fraction, the numerator of which is the number of days during the
performance period that includes Executive’s termination that the Employee is
employed by the Company and the denominator of which is the number of days in
such performance period) payable at the same time bonuses for such performance
period are paid to other senior executives of the Company (the “Pro Rata
Bonus”).

(b) DISABILITY.  In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits In addition, the Company shall
pay the Employee a Pro Rata Bonus   payable at the same time bonuses for the
applicable performance period are paid to other senior executives of the
Company.  

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment is terminated (x)
by the Company for Cause, (y) by the Employee without Good Reason, or (z) as a
result of the Employee’s non-extension of the Employment Term as provided in
Section ‎2 hereof, the Company shall pay to the Employee the Accrued Benefits
other than the benefit described in Section ‎9(a)(ii) hereof.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF COMPANY
NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, (y) by the Employee for Good
Reason, or (z) as a result of the Company’s non-extension of the Employment Term
as provided in Section ‎2 hereof, the Company shall pay or provide the Employee
with the following, subject to the provisions of Section ‎25 hereof:

(i) the Accrued Benefits;

(ii) subject to the Employee’s continued compliance with the obligations in
Sections ‎10,  ‎11 and ‎12 hereof, a Pro Rata Bonus payable at the same time
bonuses for the applicable performance period are paid to other senior
executives of the Company;

(iii) subject to the Employee’s continued compliance with the obligations in
Sections ‎10,  ‎11 and ‎12 hereof, an amount equal to the Employee’s monthly
Base Salary rate (but not as an employee), paid monthly for the longer of a
period of twelve (12) months following such termination or the period remaining
in the Initial Term if termination occurs during the Initial Term; provided that
to the extent that the payment of any amount constitutes “nonqualified

6

--------------------------------------------------------------------------------

 



deferred compensation” for purposes of Code Section 409A (as defined in Section
‎25 hereof), any such payment scheduled to occur during the first sixty (60)
days following the termination of employment shall not be paid until the first
regularly scheduled pay period following the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto; and

(iv) subject to (A) the Employee’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Employee’s continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Employee’s continued compliance with
the obligations in Sections ‎10,  ‎11 and ‎12 hereof, continued participation in
the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Employee (and the Employee’s
eligible dependents) for a period of twelve (12) months, provided that the
Employee is eligible and remains eligible for COBRA coverage; provided,
 further, that the Company may modify the continuation coverage contemplated by
this Section ‎9(d)(iv) to the extent reasonably necessary to avoid the
imposition of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable); and provided,  further, that in the
event that the Employee obtains other employment that offers group health
benefits, such continuation of coverage by the Company under this Section
‎9(d)(iv) shall immediately cease.

Payments and benefits provided in this Section ‎9(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e) CODE SECTION 280G.  To the extent that any amount payable to the Employee
hereunder, as well as any other “parachute payment,” as such term is defined
under Section 280G of the Internal Revenue Code, payable to the Employee in
connection with the Employee’s employment by the Company or any of its
affiliates, exceed the limitations of Section 280G of the Internal Revenue Code
such that an excise tax will be imposed under Section 4999 of the Code, such
parachute payments shall be reduced to the extent necessary to avoid application
of the excise tax in the following order:  (i) any cash severance based on a
multiple of Base Salary or Annual Bonus, (ii) any other cash amounts payable to
the Employee, (iii) benefits valued as parachute payments, and (iv) acceleration
of vesting of any equity awards.

(f) OTHER OBLIGATIONS.  Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from the Board and any other
position as an officer, director or fiduciary of any Company-related entity.

(g) EXCLUSIVE REMEDY.  The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections ‎8 and ‎9
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and any other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair

7

--------------------------------------------------------------------------------

 



and reasonable, and are the Employee’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, with respect to the termination of the
Employee’s employment hereunder or any breach of this Agreement.

10. RELEASE; NO MITIGATION.  Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits (other than amounts described in Section ‎9(a)(iii) hereof) shall only
be payable if the Employee delivers to the Company and does not revoke a
customary general release of claims in favor of the Company in a form reasonably
satisfactory to the Company.    Such release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination.  The Employee shall not be required to mitigate his
damages in order to receive the amounts payable under Sections 7 and 8
hereof.       

11. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY.  During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information.  For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors.  The Employee agrees that the Employee shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Employee’s assigned duties and for
the benefit of the Company, either during the period of the Employee’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any
predecessor).  The foregoing shall not apply to information that (i) was known
to the public prior to its disclosure to the Employee; (ii) becomes generally
known to the public subsequent to disclosure to the Employee through no wrongful
act of the Employee or any representative of the Employee; or (iii) the Employee
is required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).  The
terms and conditions of this Agreement shall remain strictly confidential, and
the Employee hereby agrees not to disclose the terms and conditions hereof to
any person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Employee’s conduct imposed by
the provisions of this Section ‎11 who, in each case, agree to keep such
information confidential.



8

--------------------------------------------------------------------------------

 



(b) NONCOMPETITION.  The Employee acknowledges that (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company, (ii) the Employee has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) in the course of the Employee’s employment by a competitor,
the Employee would inevitably use or disclose such Confidential Information,
(iv) the Company and its affiliates have substantial relationships with their
customers and the Employee has had and will continue to have access to these
customers, (v) the Employee has received and will receive specialized training
from the Company and its affiliates, and (vi) the Employee has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Employee’s employment.  Accordingly, during the Employee’s
employment hereunder and for a period of one (1) year thereafter, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its subsidiaries or affiliates in any
other material business in which the Company or any of its subsidiaries or
affiliates is engaged on the date of termination or in which the Company’s board
has considered, on or prior to such date, to have the Company or any of its
subsidiaries or affiliates become engaged in on or after such date, in Oklahoma
and the Texas Panhandle, and any basin or area in which the Company’s Board has
actively considered having the Company operate during the Employment
Term.  Notwithstanding the foregoing, nothing herein shall prohibit the Employee
from being a passive owner of not more than one percent (1%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its subsidiaries or affiliates, so long
as the Employee has no active participation in the business of such
corporation.  In addition, the provisions of this Section ‎11(b) shall not be
violated by the Employee commencing employment with a subsidiary, division or
unit of any entity that engages in a business in competition with the Company or
any of its subsidiaries or affiliates so long as the Employee and such
subsidiary, division or unit does not engage in a business in competition with
the Company or any of its subsidiaries or affiliates.

(c) NONSOLICITATION; NONINTERFERENCE.   During the Employee’s employment with
the Company and for a period of one (1) year thereafter, the Employee agrees
that the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

(i) During the Employee’s employment with the Company and for a period of two
(2) years thereafter, the Employee agrees that the Employee shall not, except in
the furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or

9

--------------------------------------------------------------------------------

 



agent, or take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent, or (B) interfere, or aid or induce any other
person or entity in interfering, with the relationship between the Company or
any of its subsidiaries or affiliates and any of their respective vendors, joint
venturers or licensors.  An employee, representative or agent shall be deemed
covered by this Section ‎11(c)(ii) while so employed or retained and for a
period of six (6) months thereafter.

(d) NONDISPARAGEMENT.  The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Employee’s duties to the Company while the Employee is employed by the
Company.  The Company agrees that it will direct its directors and executive
officers not to, while employed by the Company or serving as a director of the
Company, as the case may be, make negative comments about the Employee or
otherwise disparage the Employee in any manner that is likely to be harmful to
the Employee’s business reputation.  The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings (including SEC filings), or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s executives and
directors shall not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company.

(e) INVENTIONS.      The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of the Employee’s
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by the Employee, solely or jointly with others, during the
Employment Term, or (B) suggested by any work that the Employee performs in
connection with the Company, either while performing the Employee’s duties with
the Company or on the Employee’s own time, shall belong exclusively to the
Company (or its designee), whether or not patent or other applications for
intellectual property protection are filed thereon (the “Inventions”).  The
Employee will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company.  The Records shall be
the sole and exclusive property of the Company, and the Employee will surrender
them upon the termination of the Employment Term, or upon the Company’s
request.  The Employee irrevocably conveys, transfers and assigns to the Company
the Inventions and all patents or other intellectual property rights that may
issue thereon in any and all countries, whether during or subsequent to the
Employment Term, together with the right to file, in the Employee’s name or in
the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”).  The Employee will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all other acts as may be requested from
time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Employee from the Company.  The Employee will also execute
assignments to the Company (or its designee) of the Applications, and give the
Company and its attorneys all

10

--------------------------------------------------------------------------------

 



reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Employee from the Company.

(i) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee.  If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions.  The Employee hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents and other registrations for intellectual property that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Employee’s benefit by virtue of the Employee being an employee of or
other service provider to the Company.

(f) RETURN OF COMPANY PROPERTY.  On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company).  The Employee
may retain the Employee’s rolodex and similar address books provided that such
items only include contact information.

(g) REASONABLENESS OF COVENANTS.  In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section ‎11 hereof.  The Employee agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints.  The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force.  The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section ‎11, and that the Employee will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with

11

--------------------------------------------------------------------------------

 



any action to enforce any of the provisions of this Section ‎11 if the Employee
challenges the reasonableness or enforceability of any of the provisions of this
Section ‎11.  It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Employee’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section ‎11.

(h) REFORMATION.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section ‎11 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(i) TOLLING.  In the event of any violation of the provisions of this Section
‎11, the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section ‎11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j) SURVIVAL OF PROVISIONS.  The obligations contained in Sections ‎11 and ‎12
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.

12. COOPERATION.  Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company
(collectively, the “Claims”).  The Employee agrees to promptly inform the
Company if the Employee becomes aware of any lawsuits involving Claims that may
be filed or threatened against the Company or its affiliates.  The Employee also
agrees to promptly inform the Company (to the extent that the Employee is
legally permitted to do so) if the Employee is asked to assist in any
investigation of the Company or its affiliates (or their actions) or another
party attempts to obtain information or documents from the Employee (other than
in connection with any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required.  During the pendency of any litigation or other
proceeding involving Claims, the Employee shall not communicate with anyone
(other than the Employee’s attorneys and tax and/or financial advisors and
except to the extent that the Employee determines in good faith is necessary in
connection with the performance of the Employee’s duties hereunder) with respect
to the facts or subject matter of any pending or potential litigation or
regulatory or administrative proceeding involving the Company or any of its
affiliates without giving prior written notice to the Company or the Company’s
counsel.  Upon presentation of appropriate documentation, the Company shall pay
or reimburse the Employee for all reasonable attorneys’

12

--------------------------------------------------------------------------------

 



fees and out-of-pocket expenses, including travel, duplicating or telephonic
expenses, incurred by the Employee in complying with this Section ‎12.  

13. WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede the
Employee (or any other individual) from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures
under the whistleblower provisions of federal law or regulation. The Employee
does not need the prior authorization of the Company to make any such reports or
disclosures and the Employee shall not be not required to notify the Company
that such reports or disclosures have been made.

14. EQUITABLE RELIEF AND OTHER REMEDIES.    The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section ‎11 or Section ‎12 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary
damages.  In the event of a violation by the Employee of Section ‎11 or Section
‎12 hereof, any severance being paid to the Employee pursuant to this Agreement
or otherwise shall immediately cease, and any severance previously paid to the
Employee shall be immediately repaid to the Company.

15. NO ASSIGNMENTS.    This Agreement is personal to each of the parties
hereto.  Except as provided in this Section ‎15 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

16. NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first (1st) business day following the date of
deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth (4th) business day following the date delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



13

--------------------------------------------------------------------------------

 



If to the Employee:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

 

Jones Energy, LLC

807 Las Cimas Parkway

Suite 350

Austin, TX 78746

Attn: Director of Human Resources

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

17. SECTION HEADINGS; INCONSISTENCY.    The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

18. SEVERABILITY.  The provisions of this Agreement shall be deemed severable. 
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

19. COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. INDEMNIFICATION.  The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the extent provided under the By-Laws of the
Company against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Employee’s good faith performance
of the Employee’s duties and obligations with the Company.  This obligation
shall survive the termination of the Employee’s employment with the Company.

21. LIABILITY INSURANCE.  The Company shall cover the Employee under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors.

22. GOVERNING LAW; JURISDICTION.  This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by

14

--------------------------------------------------------------------------------

 



and construed in accordance with the laws of the State of Texas (without regard
to its choice of law provisions).  Each of the parties agrees that any dispute
between the parties shall be resolved only in the state or federal courts of the
State of Texas and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or the Employee’s employment by the
Company or any affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the state
or federal courts of the State of Texas and the appellate courts having
jurisdiction of appeals in such courts, and agrees that all claims in respect of
any such Proceeding shall be heard and determined in such Texas State court or,
to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that the Employee or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Employee’s employment by the Company or any affiliate of the Company, or the
Employee’s or the Company’s performance under, or the enforcement of, this
Agreement, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Employee’s or the Company’s address as provided in Section ‎16 hereof, and (e)
agrees that nothing in this Agreement shall affect the right to effect service
of process in any other manner permitted by the laws of the State of Texas.  The
parties acknowledge and agree that in connection with any dispute hereunder,
each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses.

23. MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement together with all exhibits hereto sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes the Original Agreement and any and all other
prior agreements or understandings between the Employee and the Company with
respect to the subject matter hereof, including, but not limited to, the
Original Agreement.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. 

24. REPRESENTATIONS.  The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing all of the Employee’s duties and obligations hereunder.  In addition,
the Employee acknowledges that the Employee is aware of Section 304 (Forfeiture
of Certain Bonuses and Profits) of the Sarbanes-Oxley Act of 2002 and the right
of the Company to be reimbursed for certain payments to the Employee in
compliance therewith.



15

--------------------------------------------------------------------------------

 



25. TAX MATTERS.

(a) WITHHOLDING.  The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.  In the
event that the Company fails to withhold any taxes required to be withheld by
applicable law or regulation, the Employee agrees to indemnify the Company for
any amount paid with respect to any such taxes, together with any interest,
penalty and/or expense related thereto.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A.  
 In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Employee by Code Section 409A or
damages for failing to comply with Code Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
‎25(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum following the date of the “separation from service”, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-

16

--------------------------------------------------------------------------------

 



kind benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

(iv) For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY:

 

JONES ENERGY, LLC

 

 

 

By:/s/ Jeffrey A. Tanner
Jeffrey A. Tanner

Executive Vice President and Chief Operating Officer

 

 

 

EMPLOYEE:

 

 

 

/s/ Carl F. Giesler, Jr.

Carl F. Giesler, Jr.

 

 

 

Signature Page to Amended and Restated Employment Agreement

--------------------------------------------------------------------------------